UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end:July 31, 2014 Date of reporting period:July 31, 2014 Item 1. Reports to Stockholders. ANNUAL REPORT July 31, 2014 O’Shaughnessy All Cap Core Fund Class A Shares – OFAAX Class C Shares – OFACX Class I Shares – OFAIX O’Shaughnessy Enhanced Dividend Fund Class A Shares – OFDAX Class C Shares – OFDCX Class I Shares – OFDIX O’Shaughnessy Small/Mid Cap Growth Fund Class A Shares – OFMAX Class I Shares – OFMIX O’Shaughnessy Mutual Funds All Cap Core Fund For the fiscal year ended July 31, 2014, the All Cap Core Fund had an historically average year, with Class A shares returning 15.89% (without the effect of sales charges), Class C shares returning 15.02% and Class I shares returning 16.18%, while the Russell 3000® Index returned 16.37% and the S&P 500® Index returned 16.94% for the same period. Several positions were detractors from performance, including Gamestop Corp. and Dun & Bradstreet Corp. The Fund was also hurt due to its zero weight in Apple, Inc., which performed well. Performance was boosted, however, by several overweights to stocks such as Safeway, Inc., Seagate Technology, and Wynn Resorts Ltd. Based on our key factors of high yield, attractive valuation, and high momentum, the Fund was hurt by stock selection in the Energy and Consumer Discretionary sectors. The Fund was helped by stock selection in the Financial and Consumer Staples sectors. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they are less successful. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields, valuations and momentum to outperform in the years to come. Enhanced Dividend Fund For the fiscal year ended July 31, 2014, the Enhanced Dividend Fund outperformed its benchmarks, with Class A shares returning 19.41% (without the effect of sales charges), Class C shares returning 18.48% and Class I shares returning 19.64%, while the MSCI All Country World Index returned 15.91% and the Russell 1000 Value® Index returned 15.47% for the same period. High yielding stocks had a strong year.Because the Enhanced Dividend Fund emphasizes value stocks with high yields, the Fund outperformed the MSCI All Country World Index during the period. The Fund was helped by allocations to AstraZeneca PLC, Orange, and Lorrillard, Inc., all of which did well for the year. The main detractors from return were holdings in Ecopetrol SA, Transocean Ltd., and Vimpelcom Ltd. Selecting securities based on high yield led to a very substantial overweight in the Telecommunications sector, with an average weight of 34.5% versus an average benchmark weight of just 3.9%.Our allocation to the sector did help returns for the year and we continue to see strong opportunities in the sector. Based on our historical research back to 1926, large cap, market-leading stocks with high dividend yields have been very strong performers relative to the overall market in the long run. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive yields to outperform in the years to come. Small/Mid Cap Growth Fund For the fiscal year ended July 31, 2014, the Small/Mid Cap Growth Fund underperformed with Class A shares returning 10.57% (without the effect of sales charges) and Class I shares returning 10.83%, while the Russell 2500 Growth® Index returned 11.64% for the same period. The Small/Mid Cap Growth Fund has a high exposure to smaller cap stocks with high momentum, and it underperformed its benchmark, the Russell 2500 Growth® Index. Based on our key factors of reasonable valuation, strong earnings growth and strong momentum, the Fund was particularly hurt in the Consumer Discretionary and Financial sectors, where stock selection was weak and caused the majority of the Fund’s underperformance relative to the benchmark for the period.The main positive contribution to return came from holdings such as NN, Inc., Alliant Techsystems, Inc., and Greenbrier Co., Inc. Based on our historical research, the factors that we emphasize in the Fund should outperform over longer holding periods, but have shorter periods of time when they lead to underperformance versus the benchmark. We believe the key to success with this type of strategy is patience, and we expect stocks with attractive valuations and strong earnings and price momentum to outperform in the years to come. 1 O’Shaughnessy Mutual Funds Outlook Nothing has changed about our general outlook: we believe equities in the U.S. remain richly valued relative to their own history and relative to other global regions. In our opinion, equity prices are more attractive in Europe, Asia and the Emerging Markets. Historically, when valuations are high, returns over the subsequent 10-year period are lower than average — and vice versa. However, our research shows that market level valuations are not an effective tool for timing markets. In a more expensive market, we believe that investors should own stocks with certain key proven factors — cheaper valuations, high quality balance sheets and earnings, and strong dividend yield — as we continue to do in our portfolios. We do not know what will happen in the third quarter and prefer to focus on longer investment horizons. Instead, we revisit several evergreen rules for active portfolio management to which we subscribe: To beat the benchmark, be different We believe portfolios designed to outperform the market must be very different than the market to succeed. The modern term for such differentiation is “active share,” and we are believers that higher active share increases the odds of earning unique returns (both good and bad).1For example, the Enhanced Dividend Fund has an active share of 95%, meaning that 95% of the portfolio holdings are distinct from the MSCI All Country World Index benchmark. Be different with purpose While being different from the benchmark is essential, there are prudent and imprudent ways to do so. Owning a concentrated portfolio of expensive, over-levered companies may result in a differentiated portfolio, but a rather senseless one. We believe that portfolios should be built using proven stock selection factors like quality, valuation, and yield. We believe that these factors have and will continue to work because investors — emotional beings at their core — systematically misprice stocks. They are overly pessimistic on the downside, euphoric on the upside, are slow to digest new information, and neglect important information (e.g. focus myopically on earnings but ignore cash flows). These persistent errors create opportunities for disciplined investors to exploit. Maintain discipline to thoughtfully constructed strategies Constructing portfolios that are different from the benchmark can be painful at times because periods of weak performance can occur. Therefore, maintaining discipline can be as important as having a good strategy. Even the most effective strategies will have periods of difficult underperformance. 1 Cremers, Martijn and Petajisto, Antti, How Active is Your Fund Manager? A New Measure That Predicts Performance (March 31, 2009). AFA 2007 Chicago Meetings Paper; EFA 2007 Ljubljana Meetings Paper; Yale ICF Working Paper No. 06-14. 2 O’Shaughnessy Mutual Funds Past performance does not guarantee future results. Opinions expressed are subject to change at any time, are not guaranteed and should not be considered investment advice. Investments in foreign securities involve political, economic and currency risks, greater volatility, and differences in accounting methods. REITS and foreign real estate companies may be less diversified than other pools of securities, may have lower trading volumes and may be subject to more abrupt and erratic price movements than the overall securities markets. Investments in small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large-capitalization companies. Risks of derivatives include the possible imperfect correlation between the value of instruments and the underlying assets; risks of default by the other party to the transaction; risks that the transactions may result in losses that partially or completely offset gains in portfolio positions; and risks that instruments may not be liquid. Fund holdings and sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please read the Schedule of Investments for a complete list of fund holdings. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market.The Russell 2500 Growth™ Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe.It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values.The Standard & Poor’s 500® Index is a market-weighted index of 500 widely held common stocks of companies chosen for market size, liquidity and current index membership.The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets.The Russell 1000 Value® Index measures the performance of the large-cap value segment of the U.S. equity universe.It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values.You cannot invest directly in an index. Dividend Yield is the financial ratio that shows how much a company pays out in dividends each year relative to its share price (equal to most recent dividend payment per share (annualized) divided by price per share). Active Share is the proportion of stock holdings in a mutual fund's composition that was different from the composition found in its benchmark. The greater the difference between the asset composition of the fund and its benchmark, the greater the active share. Accordingly there is a positive correlation between a fund's active-share value and the fund's performance against its benchmark. Must be preceded or accompanied by a prospectus. The O’Shaughnessy Funds are distributed by Quasar Distributors, LLC. 3 O’SHAUGHNESSY ALL CAP CORE FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy All Cap Core Fund – Class I Shares vs the Russell 3000® Index and the S&P 500® Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy All Cap Core Fund – Class A (with sales load) 9.78% 16.01% O’Shaughnessy All Cap Core Fund – Class A (without sales load) 15.89% 17.59% O’Shaughnessy All Cap Core Fund – Class C (with CDSC) 14.02% 16.54% O’Shaughnessy All Cap Core Fund – Class C (without CDSC) 15.02% 16.54% O’Shaughnessy All Cap Core Fund – Class I 16.18% 17.71% Russell 3000® Index 16.37% 18.55% S&P 500® Index 16.94% 18.32% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Russell 3000® Index measures the performance of the largest 3,000 U.S. companies representing approximately 98% of the investable U.S. equity market. The S&P 500® Index is a market-value weighted index consisting of 500 stocks chosen for market size, liquidity, and industry group representation. The Fund commenced operations on August 16, 2010. 4 O’SHAUGHNESSY ENHANCED DIVIDEND FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy Enhanced Dividend Fund – Class I Shares vs the MSCI AC World Index and the Russell 1000 Value® Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy Enhanced Dividend Fund – Class A (with sales load) 13.15% 10.67% O’Shaughnessy Enhanced Dividend Fund – Class A (without sales load) 19.41% 12.18% O’Shaughnessy Enhanced Dividend Fund – Class C (with CDSC) 17.48% 11.35% O’Shaughnessy Enhanced Dividend Fund – Class C (without CDSC) 18.48% 11.35% O’Shaughnessy Enhanced Dividend Fund – Class I 19.64% 12.47% MSCI All Country World Index 15.91% 12.90% Russell 1000 Value® Index 15.47% 18.16% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Class C shares may be subject to a CDSC of 1.00% on redemptions held for one year or less after purchase.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The MSCI All Country World Index is a free-float-adjusted market capitalization index that is designed to measure the equity market performance in the global developed and emerging markets. The term “free-float” represents the portion of shares outstanding that are deemed to be available for purchase in the public equity markets by investors. The Russell 1000 Value® Index measures the performance of the large-cap value segment of the U.S. equity universe. It includes those Russell 1000 companies with lower price-to-book ratios and lower expected growth values. The Fund commenced operations on August 16, 2010. 5 O’SHAUGHNESSY SMALL/MID CAP GROWTH FUND Comparison of the change in value of a $100,000 investment in the O’Shaughnessy Small/Mid Cap Growth Fund – Class I Shares vs the Russell 2500 Growth™ Index Since Average Annual Total Return: 1 Year Inception(1) O’Shaughnessy Small/Mid Cap Growth Fund – Class A (with sales load) 4.77% 14.47% O’Shaughnessy Small/Mid Cap Growth Fund – Class A (without sales load) 10.57% 16.03% O’Shaughnessy Small/Mid Cap Growth Fund – Class I 10.83% 16.33% Russell 2500 Growth™ Index 11.64% 19.80% Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-291-7827. Returns reflect the reinvestment of dividends and capital gain distributions.Fee waivers are in effect. In the absence of fee waivers, returns would be reduced.The performance data and graph do not reflect the deduction of taxes that a shareholder may pay on dividends, capital gain distributions, or redemption of Fund shares.Class A shares may be subject to a 5.25% front-end sales load.Class A shares do not have a contingent deferred sales charge (“CDSC”) except that a charge of 1% applies to certain redemptions made within twelve months, following purchases of $1 million or more without an initial sales charge.Performance data shown does not reflect the 2% redemption fee imposed on shares held for 90 days or less.If it did, total returns would be reduced.This chart does not imply any future performance.Indices do not incur expenses and are not available for investment. The Russell 2500 Growth™ Index measures the performance of the small to mid-cap growth segment of the U.S. equity universe. It includes those Russell 2500 companies with higher price-to-book ratios and higher forecasted growth values. The Fund commenced operations on August 16, 2010. 6 O’Shaughnessy Mutual Funds Expense Example at July 31, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (2/1/14 – 7/31/14). Actual Expenses For each class of each fund, two lines are presented in the tables below – the first line for each class provides information about actual account values and actual expenses, with actual net expenses being limited to 1.24% for Class A shares of the All Cap Core Fund and the Enhanced Dividend Fund, 1.44% for Class A shares of the Small/Mid Cap Growth Fund, 1.99% for Class C shares of the All Cap Core Fund and the Enhanced Dividend Fund, 0.99% for Class I shares of the All Cap Core Fund and the Enhanced Dividend Fund, and 1.19% for Class I shares of the Small/Mid Cap Growth Fund, per the operating expenses limitation agreement. In addition, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” for your fund and class to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes For each class of each fund, the second line for each class provides information about hypothetical account values and hypothetical expenses based on the respective fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transaction costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the tables for each class of each fund is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transaction costs were included, your costs would have been higher. 7 O’Shaughnessy Mutual Funds Expense Example (Continued) at July 31, 2014 (Unaudited) O’Shaughnessy All Cap Core Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/14 7/31/14 (2/1/14 – 7/31/14) Class A Actual $6.27 Class A Hypothetical (5% return before expenses) $ 6.16 Class C Actual Class C Hypothetical (5% return before expenses) $ 9.89 Class I Actual $ 5.00 Class I Hypothetical (5% return before expenses) $ 4.91 * Expenses are equal to the Fund’s annualized expense ratio of 1.23%, 1.98%, and 0.98% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Enhanced Dividend Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/14 7/31/14 (2/1/14 – 7/31/14) Class A Actual $ 6.56 Class A Hypothetical (5% return before expenses) $ 6.21 Class C Actual Class C Hypothetical (5% return before expenses) $ 9.94 Class I Actual $ 5.24 Class I Hypothetical (5% return before expenses) $ 4.96 * Expenses are equal to the Fund’s annualized expense ratio of 1.24%, 1.99%, and 0.99% for Class A, Class C, and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. O’Shaughnessy Small/Mid Cap Growth Fund Beginning Ending Expenses Paid Account Value Account Value During Period* 2/1/14 7/31/14 (2/1/14 – 7/31/14) Class A Actual $ 985.90 Class A Hypothetical (5% return before expenses) Class I Actual $ 986.70 Class I Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.44% and 1.19% for Class A and Class I, respectively, multiplied by the average account value over the period, multiplied by 181 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 8 O’Shaughnessy All Cap Core Fund Sector Allocation of Portfolio Assets at July 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 9 O’Shaughnessy Enhanced Dividend Fund Sector Allocation of Portfolio Assets at July 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 10 O’Shaughnessy Small/Mid Cap Growth Fund Sector Allocation of Portfolio Assets at July 31, 2014 (Unaudited) Percentages represent market value as a percentage of total investments. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MCSI, Inc. and Standard and Poor Financial Services LLC (“S&P”).GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. 11 O’Shaughnessy All Cap Core Fund Schedule of Investments at July 31, 2014 Shares Value COMMON STOCKS – 100.42% Aerospace & Defense – 7.11% The Boeing Co. $ Exelis, Inc. General Dynamics Corp. Honeywell International, Inc. Huntington Ingalls Industries, Inc. Lockheed Martin Corp. Northrop Grumman Corp. Raytheon Co. Airlines – 1.95% Delta Air Lines, Inc. Hawaiian Holdings, Inc.* SkyWest, Inc. Spirit Airlines, Inc.* Auto Components – 1.10% BorgWarner, Inc. Delphi Automotive PLC# The Goodyear Tire & Rubber Co. Beverages – 1.37% Coca-Cola Enterprises, Inc. Dr. Pepper Snapple Group, Inc. Biotechnology – 0.98% Biogen Idec, Inc.* Gilead Sciences, Inc.* Building Products – 0.73% AAON, Inc. Capital Markets – 2.63% Ameriprise Financial, Inc. The Goldman Sachs Group, Inc. Chemicals – 5.46% CF Industries Holdings, Inc. The Dow Chemical Co. LyondellBasell Industries NV – Class A# NewMarket Corp. Olin Corp. The accompanying notes are an integral part of these financial statements. 12 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Commercial Services & Supplies – 0.61% The ADT Corp. $ G & K Services, Inc. – Class A Tyco International Ltd.# Communications Equipment – 0.19% Brocade Communications Systems, Inc. Computers & Peripherals – 5.07% Lexmark International, Inc. – Class A NetApp, Inc. SanDisk Corp. Seagate Technology PLC# Western Digital Corp. Construction & Engineering – 0.79% AECOM Technology Corp.* Containers & Packaging – 0.26% Ball Corp. Diversified Consumer Services – 0.79% Outerwall, Inc.* Strayer Education, Inc.* Diversified Financial Services – 0.80% CBOE Holdings, Inc. McGraw Hill Financial, Inc. Diversified Telecommunication Services – 6.80% AT&T, Inc. CenturyLink, Inc. Frontier Communications Corp. IDT Corp. – Class B Vonage Holdings Corp.* Windstream Holdings, Inc. Electrical Equipment – 0.82% Acuity Brands, Inc. EnerSys, Inc. Thermo Fisher Scientific, Inc. Electronic Equipment, Instruments & Components – 0.12% Insight Enterprises, Inc.* The accompanying notes are an integral part of these financial statements. 13 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Energy Equipment & Services – 0.97% Halliburton Co. $ Patterson-UTI Energy, Inc. RPC, Inc. Tesco Corp.# Food & Staples Retailing – 2.11% The Andersons, Inc. The Kroger Co. Wal-Mart Stores, Inc. Food Products – 1.36% Sanderson Farms, Inc. Tyson Foods, Inc. – Class A Gas Utilities – 0.64% UGI Corp. Health Care Equipment & Supplies – 0.75% St. Jude Medical, Inc. Health Care Providers & Services – 5.11% Aetna, Inc. AmerisourceBergen Corp. Cigna Corp. Corvel Corp.* ExamWorks Group, Inc.* Magellan Health Services, Inc.* McKesson Corp. Omnicare, Inc. Quest Diagnostics, Inc. Triple-S Management Corp. – Class B*# Hotels, Restaurants & Leisure – 2.50% Burger King Worldwide, Inc. Marriott International, Inc. – Class A Sonic Corp.* Starbucks Corp. Wynn Resorts Ltd. Household Durables – 0.14% Universal Electronics, Inc.* Independent Power Producers & Energy Traders – 0.11% AES Corp. The accompanying notes are an integral part of these financial statements. 14 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Industrial Conglomerates – 1.35% General Electric Co. $ Insurance – 4.41% Assurant, Inc. The Travelers Companies, Inc. Internet Software & Services – 2.50% IAC/InterActiveCorp. VeriSign, Inc.* Yahoo!, Inc.* IT Services – 5.54% Broadridge Financial Solutions, Inc. Computer Sciences Corp. International Business Machines Corp. Mastercard, Inc. – Class A Science Applications International Corp. The Western Union Co. Machinery – 3.71% Caterpillar, Inc. Flowserve Corp. The Greenbrier Companies, Inc. Hyster-Yale Materials Handling, Inc. Ingersoll-Rand PLC# The Manitowoc Co., Inc. Oshkosh Corp. Pentair PLC# Trinity Industries, Inc. Media – 7.37% DIRECTV* Graham Holdings Co. – Class B Live Nation Entertainment, Inc.* Twenty-First Century Fox, Inc. – Class A Viacom, Inc. – Class B Multi-line Retail – 0.11% Dillard’s, Inc. – Class A Oil, Gas & Consumable Fuels – 7.83% EOG Resources, Inc. Exxon Mobil Corp. Green Plains, Inc. The accompanying notes are an integral part of these financial statements. 15 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels (Continued) HollyFrontier Corp. $ Marathon Petroleum Corp. Panhandle Oil And Gas, Inc. – Class A PBF Energy, Inc. – Class A Rex American Resources Corp.* Targa Resources Corp. Western Refining, Inc. Paper & Forest Products – 0.15% Domtar Corp. Pharmaceuticals – 4.46% AbbVie, Inc. Johnson & Johnson Pfizer, Inc. Salix Pharmaceuticals Ltd.* Professional Services – 1.97% Dun & Bradstreet Corp. Hill International, Inc.* Semiconductors & Semiconductor Equipment – 2.32% Lam Research Corp. Micron Technology, Inc.* NVIDIA Corp. Skyworks Solutions, Inc. Software – 1.43% Aspen Technology, Inc.* Blackbaud, Inc. Manhattan Associates, Inc.* Take-Two Interactive Software, Inc.* Tyler Technologies, Inc.* Specialty Retail – 5.12% Abercrombie & Fitch Co. – Class A AutoZone, Inc.* GameStop Corp. – Class A Home Depot, Inc. O’Reilly Automotive, Inc.* The accompanying notes are an integral part of these financial statements. 16 O’Shaughnessy All Cap Core Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Textiles, Apparel & Luxury Goods – 0.88% Hanesbrands, Inc. $ Nike, Inc. – Class B Total Common Stocks (Cost $119,250,903) REITS – 0.10% Real Estate Management & Development – 0.10% CBRE Group, Inc. – Class A* Total REITS (Cost $141,456) Total Investments in Securities (Cost $119,392,359) – 100.52% Liabilities in Excess of Other Assets – (0.52)% ) Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 17 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments at July 31, 2014 Shares Value COMMON STOCKS – 95.49% Aerospace & Defense – 3.31% BAE Systems PLC – ADR $ Lockheed Martin Corp. Chemicals – 2.30% Potash Corporation of Saskatchewan, Inc. – ADR Commercial Banks – 4.97% Bank of Montreal# Diversified Telecommunication Services – 21.71% AT&T, Inc. BCE, Inc.# CenturyLink, Inc. Deutsche Telekom AG – ADR Orange S.A. – ADR Telefonica S.A. – ADR Telenor ASA – ADR Telstra Corp., Ltd. – ADR TELUS Corp.# Verizon Communications, Inc. Energy Equipment & Services – 8.16% Ensco PLC – Class A# Noble Corp. PLC# Transocean Ltd.# Food Products – 0.27% Kraft Foods Group, Inc. Insurance – 2.98% AXA S.A. – ADR Sun Life Financial, Inc.# Swiss Re AG – ADR Media – 3.17% Shaw Communications, Inc. – Class B Metals & Mining – 2.14% BHP Billiton PLC – ADR Companhia Siderurgica Nacional S.A. – ADR Teck Resources Ltd. – Class B# Office Electronics – 2.59% Canon, Inc. – ADR The accompanying notes are an integral part of these financial statements. 18 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels – 23.53% BP PLC – ADR $ Canadian Oil Sands Ltd.# China Petroleum & Chemical Corp. – ADR CNOOC Ltd. – ADR ConocoPhillips Ecopetrol S.A. – ADR ENI S.p.A. – ADR Gazprom OAO – ADR Husky Energy, Inc.# Royal Dutch Shell PLC – ADR Total S.A. – ADR Pharmaceuticals – 1.76% Eli Lilly & Co. GlaxoSmithKline PLC – ADR Semiconductors & Semiconductor Equipment – 0.67% Intel Corp. Specialty Retail – 0.62% Staples, Inc. Textiles, Apparel & Luxury Goods – 0.38% Coach, Inc. Tobacco – 5.75% Altria Group, Inc. Lorillard, Inc. Reynolds American, Inc. Wireless Telecommunication Services – 11.18% China Mobile Ltd. – ADR Mobile Telesystems – ADR NTT DoCoMo, Inc. – ADR Rogers Communications, Inc. – Class B# Vodafone Group PLC – ADR Total Common Stocks (Cost $136,990,633) The accompanying notes are an integral part of these financial statements. 19 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value PREFERRED STOCKS – 2.64% Diversified Telecommunication Services – 2.64% Telefonica Brasil S.A. – ADR $ Total Preferred Stocks (Cost $4,579,401) Total Investments in Securities (Cost $141,570,034) – 98.13% Other Assets in Excess of Liabilities – 1.87% Net Assets – 100.00% $ # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 20 O’Shaughnessy Enhanced Dividend Fund Schedule of Investments (Continued) at July 31, 2014 Country Allocation Country % of Net Assets United States % Canada % United Kingdom % France % Switzerland % Russian Federation % Hong Kong % Colombia % Germany % Australia % Japan % Italy % Brazil % Netherlands % China % Norway % Spain % % The accompanying notes are an integral part of these financial statements. 21 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments at July 31, 2014 Shares Value COMMON STOCKS – 99.51% Aerospace & Defense – 2.74% Curtiss-Wright Corp. $ Engility Holdings, Inc.* Exelis, Inc. Huntington Ingalls Industries, Inc. Spirit Aerosystems Holdings, Inc. – Class A* Airlines – 1.64% Air France – KLM – ADR* Hawaiian Holdings, Inc.* Spirit Airlines, Inc.* Auto Components – 4.68% Gentex Corp. Gentherm, Inc.* The Goodyear Tire & Rubber Co. Lear Corp. Modine Manufacturing Co.* Standard Motor Products, Inc. Tower International, Inc.* Valeo S.A. – ADR Visteon Corp.* Beverages – 0.28% Coca-Cola Bottling Co. Molson Coors Brewing Co. – Class B Biotechnology – 0.33% United Therapeutics Corp.* Building Products – 2.01% A.O. Smith Corp. AAON, Inc. PGT, Inc.* Capital Markets – 0.75% Calamos Asset Management, Inc. – Class A FXMC, Inc. – Class A HFF, Inc. – Class A* Chemicals – 2.67% A. Schulman, Inc. Cabot Corp. Celanese Corp. – Class A FutureFuel Corp. Huntsman Corp. The accompanying notes are an integral part of these financial statements. 22 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Chemicals (Continued) International Flavors & Fragrances, Inc. $ NewMarket Corp. PolyOne Corp. Quaker Chemical Corp. Commercial Services & Supplies – 2.84% G & K Services, Inc. – Class A KAR Auction Services, Inc. Kimball International, Inc. – Class B R.R. Donnelley & Sons Co. U.S. Ecology, Inc. Communications Equipment – 0.76% Ituran Location and Control Ltd.# Computers & Peripherals – 1.01% Electronics for Imaging, Inc.* Construction & Engineering – 0.13% Comfort Systems USA, Inc. Construction Materials – 0.44% Caesarstone Sdot-Yam Ltd.*# Eagle Materials, Inc. Containers & Packaging – 2.10% Ball Corp. Packaging Corp. of America Distributors – 0.35% Core-Mark Holding Co., Inc. Diversified Consumer Services – 3.43% China Distance Education Holdings Ltd. – ADR DeVry Education Group, Inc. New Oriental Education & Technology Group, Inc. – ADR* TAL Education Group – ADR* Xueda Education Group – ADR Diversified Financial Services – 0.23% CBOE Holdings, Inc. Diversified Telecommunication Services – 2.06% Frontier Communications Corp. The accompanying notes are an integral part of these financial statements. 23 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Diversified Telecommunication Services (Continued) Hellenic Telecommunications Organization S.A. – ADR* $ IDT Corp. – Class B Telecom Corp. of New Zealand Ltd. – ADR Windstream Holdings, Inc. Electrical Equipment – 1.23% Acuity Brands, Inc. EnerSys, Inc. Electronic Equipment, Instruments & Components – 1.39% Benchmark Electronics, Inc.* CDW Corp. of Delaware Flextronics International Ltd.*# Newport Corp.* Sanmina Corp.* Zebra Technologies Corp. – Class A* Energy Equipment & Services – 5.43% Core Laboratories N.V.# Helmerich & Payne, Inc. Matrix Service Co.* Nabors Industries Ltd.# North American Energy Partners, Inc.# Patterson-UTI Energy, Inc. Pioneer Energy Services Corp.* RPC, Inc. Superior Energy Services, Inc. Tesco Corp.# Unit Corp.* Food & Staples Retailing – 1.05% The Andersons, Inc. Food Products – 2.91% Cal-Maine Foods, Inc. Gruma S.A.B. de C.V. – ADR* Industrias Bachoco S.A.B. de C.V. – ADR Ingredion, Inc. Sanderson Farms, Inc. Tyson Foods, Inc. – Class A Health Care Equipment & Supplies – 1.60% Anika Therapeutics, Inc.* Masimo Corp.* The accompanying notes are an integral part of these financial statements. 24 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Health Care Equipment & Supplies (Continued) Vascular Solutions, Inc.* $ West Pharmaceutical Services, Inc. Health Care Providers & Services – 4.92% Concord Medical Services Holdings Ltd. – ADR* Corvel Corp.* ExamWorks Group, Inc.* Healthways, Inc.* LifePoint Hospitals, Inc.* Omnicare, Inc. Select Medical Holdings Corp. Universal Health Services, Inc. – Class B Health Care Technology – 0.16% Omnicell, Inc.* Hotels, Restaurants & Leisure – 6.74% Burger King Worldwide, Inc. Cracker Barrel Old Country Store, Inc. Famous Dave’s of America, Inc.* Hyatt Hotels Corp. – Class A* InterContinental Hotels Group PLC – ADR International Game Technology Jack in the Box, Inc. Red Robin Gourmet Burgers, Inc.* Royal Caribbean Cruises Ltd.# Sonic Corp.* Texas Roadhouse, Inc. Household Durables – 0.58% Garmin Ltd.# Helen of Troy Ltd.*# La-Z-Boy, Inc. Universal Electronics, Inc.* Internet & Catalog Retail – 0.54% Liberty Ventures – Class A* NutriSystem, Inc. Internet Software & Services – 1.43% comScore, Inc.* CoStar Group, Inc.* Envestnet, Inc.* IAC/InterActiveCorp. The accompanying notes are an integral part of these financial statements. 25 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) IT Services – 2.86% Acxiom Corp.* $ Broadridge Financial Solutions, Inc. Computer Sciences Corp. CSG Systems International, Inc. Euronet Worldwide, Inc.* FleetCor Technologies, Inc.* Sykes Enterprises, Inc.* WNS Holdings Ltd. – ADR* Leisure Products – 0.19% Smith & Wesson Holding Corp.* Life Sciences Tools & Services – 1.10% PerkinElmer, Inc. WuXi PharmaTech Cayman, Inc. – ADR* Machinery – 6.89% Albany International Corp. – Class A CIRCOR International, Inc. Columbus Mckinnon Corp. Conrad Industries, Inc.* The Greenbrier Companies, Inc. Kadant, Inc. NN, Inc. Trinity Industries, Inc. Wabco Holdings, Inc.* Marine – 0.34% 97 Kirby Corp.* Navios Maritime Holdings, Inc.# Media – 3.53% Graham Holdings Co. – Class B John Wiley & Sons, Inc. – Class A Lions Gate Entertainment Corp.# Live Nation Entertainment, Inc.* MDC Partners, Inc. – Class A# Multi-line Retail – 0.55% Dillard’s, Inc. – Class A Oil, Gas & Consumable Fuels – 3.29% Abraxas Petroleum Corp.* Enerplus Corp.# The accompanying notes are an integral part of these financial statements. 26 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Oil, Gas & Consumable Fuels (Continued) Panhandle Oil and Gas, Inc. – Class A $ SM Energy Co. Targa Resources Corp. Vermilion Energy, Inc.# Whiting Petroleum Corp.* Paper & Forest Products – 0.35% Schweitzer-Mauduit International, Inc. Personal Products – 0.09% Nu Skin Enterprises, Inc. – Class A Pharmaceuticals – 2.37% Depomed, Inc.* Jazz Pharmaceuticals PLC*# Salix Pharmaceuticals Ltd.* Professional Services – 2.30% Barrett Business Services, Inc. Hill International, Inc.* Huron Consulting Group, Inc.* Navigant Consulting, Inc.* Towers Watson & Co. – Class A VSE Corp. Road & Rail – 2.76% ArcBest Corp. Avis Budget Group, Inc.* Heartland Express, Inc. Knight Transportation, Inc. Ryder System, Inc. Semiconductors & Semiconductor Equipment – 5.51% Advanced Semiconductor Engineering, Inc. – ADR Amkor Technology, Inc.* Integrated Device Technology, Inc.* Marvell Technology Group Ltd.# Silicon Motion Technology Corp. – ADR Siliconware Precision Industries Co. – ADR Skyworks Solutions, Inc. Ultra Clean Holdings, Inc.* The accompanying notes are an integral part of these financial statements. 27 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Software – 4.24% Advent Software, Inc. $ American Software, Inc. – Class A Aspen Technology, Inc.* Blackbaud, Inc. Callidus Software, Inc.* Electronic Arts, Inc.* Magic Software Enterprises Ltd.# Manhattan Associates, Inc.* Open Text Corp.# PTC, Inc.* Tyler Technologies, Inc.* Verint Systems, Inc.* Specialty Retail – 0.86% Brown Shoe Co., Inc. The Finish Line, Inc. – Class A Foot Locker, Inc. Kirkland’s, Inc.* Technology Hardware, Storage & Peripherals – 0.69% Logitech International S.A.# Textiles, Apparel & Luxury Goods – 2.19% G-III Apparel Group Ltd.* Hanesbrands, Inc. Tobacco – 0.21% Vector Group Ltd. Trading Companies & Distributors – 1.86% Aceto Corp. Bunzl PLC – ADR United Rentals, Inc.* Transportation Infrastructure – 0.72% Grupo Aeroportuario del Centro Norte S.A.B. de C.V. – ADR Grupo Aeroportuario del Pacifico S.A.B. de C.V. – ADR The accompanying notes are an integral part of these financial statements. 28 O’Shaughnessy Small/Mid Cap Growth Fund Schedule of Investments (Continued) at July 31, 2014 Shares Value COMMON STOCKS (Continued) Wireless Telecommunication Services – 0.18% United States Cellular Corp.* $ Total Common Stocks (Cost $10,507,959) Total Investments in Securities (Cost $10,507,959) – 99.51% Other Assets in Excess of Liabilities – 0.49% Net Assets – 100.00% $ * Non-income producing security. # U.S. traded security of a foreign issuer. ADR – American Depository Receipt The Global Industry Classification Standard (GICS®) was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). GICS is a service mark of MSCI and S&P and has been licensed for use by U.S. Bancorp Fund Services, LLC. The accompanying notes are an integral part of these financial statements. 29 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities at July 31, 2014 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund ASSETS Investments in securities, at value (cost $119,392,359, $141,570,034, and $10,507,959, respectively) $ $ $ Cash Receivables: Securities sold — Fund shares issued Dividends Due from Advisor (Note 4) — — Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — Distributions payable — — Fund shares redeemed — Administration fees Audit fees Transfer agent fees and expenses Due to Advisor (Note 4) — Custody fees Legal fees Fund accounting fees Chief Compliance Officer fee Distribution fees Shareholder reporting Accrued other expenses — — Total liabilities NET ASSETS $ $ $ The accompanying notes are an integral part of these financial statements. 30 O’Shaughnessy Mutual Funds Statements of Assets and Liabilities (Continued) at July 31, 2014 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund CALCULATION OF NET ASSET VALUE PER SHARE Class A Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value and redemption price per share $ $ $ Maximum offering price per share (Net asset value per share divided by 94.75%) $ $ $ Class C Shares Net assets applicable to shares outstanding $ $ — Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] — Net asset value and offering price per share (Note 1) $ $ — Class I Shares Net assets applicable to shares outstanding $ $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ $ Undistributed net investment income/(loss) ) Accumulated net realized gain on investments Net unrealized appreciation of investments Net assets $ $ $ The accompanying notes are an integral part of these financial statements. 31 O’Shaughnessy Mutual Funds (This Page Intentionally Left Blank.) 32 O’Shaughnessy Mutual Funds Statements of Operations For the Year Ended July 31, 2014 All Cap Enhanced Small/Mid Cap Core Fund Dividend Fund Growth Fund INVESTMENT INCOME Income Dividends (net of foreign tax withheld and issuance fees of $487, $622,249, and $3,898, respectively) $ $ $ Total income Expenses Advisory fees (Note 4) Distribution fees – Class A (Note 5) Distribution fees – Class C (Note 5) — Transfer agent fees and expenses (Note 4) Fund accounting fees (Note 4) Administration fees (Note 4) Registration fees Audit fees Reports to shareholders Custody fees (Note 4) Miscellaneous expense Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Insurance expense Other fees 82 — — Total expenses Advisory fee recoupment or waiver and expense reimbursement (Note 4) ) Net expenses Net investment income/(loss) ) REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain on investments Net change in unrealized appreciation on investments ) ) Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ $ The accompanying notes are an integral part of these financial statements. 33 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets Year Ended Year Ended July 31, 2014 July 31, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain on investments Net change in unrealized appreciation on investments ) Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income Class A Shares ) ) Class C Shares ) ) Class I Shares ) ) From net realized gain on investments Class A Shares ) — Class C Shares ) — Class I Shares ) — Total distributions to shareholders ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of year End of year $ $ Includes undistributed net investment income of $ $ The accompanying notes are an integral part of these financial statements. 34 O’Shaughnessy All Cap Core Fund Statements of Changes in Net Assets (Continued) (a) A summary of share transactions is as follows: Year Ended Year Ended July 31, 2014 July 31, 2013 Class A Shares Net proceeds from shares sold $ $ Distributions reinvested Payment for shares redeemed ) )+ Net increase/(decrease) in net assets from capital share transactions $ $ ) + Net of redemption fees of $
